UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JASMINE GRACE-LOUISE EDWARDS,

                                       Plaintiff,                      5:19-cv-0923 (BKS/TWD)

v.

CHRISTOPHER MONTGOMERY,

                                       Defendant.


Appearances:

Plaintiff, pro se:
Jasmine Grace-Louise Edwards
Syracuse, NY 13207

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff pro se Jasmine Grace-Louise Edwards brought this action against Defendant

Christopher Montgomery on July 29, 2019. (Dkt. No. 1). Plaintiff’s complaint was referred to

United States Magistrate Judge Thérèse Wiley Dancks for review. (Dkt. No. 8). After reviewing

the complaint under 28 U.S.C. § 1915(e), Magistrate Judge Dancks issued a Report-

Recommendation on October 1, 2019, recommending that the complaint be dismissed without

prejudice, and without leave to amend, for lack of subject matter jurisdiction. (Dkt. No. 8).

Magistrate Judge Dancks advised Plaintiff that under 28 U.S.C. § 636(b)(1) she had fourteen

days within which to file written objections to the Report and that the failure to object to the

Report within fourteen days would preclude appellate review. (Dkt. No. 8, at 10–11). No

objections to the Report-Recommendation have been filed.
       As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation in its entirety.

       For these reasons, it is hereby

       ORDERED that Magistrate Judge Dancks’ Report-Recommendation (Dkt. No. 8) is

ADOPTED in all respects; and it is further

       ORDERED that Plaintiff’s complaint is DISMISSED without prejudice, and without

leave to amend, for lack of subject matter jurisdiction; and it is further

       ORDERED that the Clerk serve a copy of this Order on Plaintiff in accordance with the

Local Rules.

       IT IS SO ORDERED.


Dated: December 20, 2019_____
       Syracuse, New York




                                                  2
